In re Kay Darden Stephens, applying for writ of certiorari from the Twenty-ninth Judicial District Court. Parish of St. John. No. 13930.
Granted. An award to the mother of the use of the family residence, coincident with an award of child support, is not subject to a suspensive appeal. R.S. 9:308; C.C.P. Art. 3943. Terjersen v. Terjersen, 413 *160So.2d 688 (La.App. 4th Cir. 1982). Accordingly, the trial court’s order of July 20,1982 is set aside insofar as a suspensive appeal granted, but devolutive appeal is maintained.
MARCUS, J., dissents.